DETAILED ACTION
         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

                                             Request for Continued Examination1.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/16/2021 has been entered.

                                                    Response to Arguments
2.       Applicant's arguments filed on 12/16/2021, with respect to the rejections of claims 1-3, 4-6 and 8, have been fully considered but they are not persuasive:    	With respect to the argument that Yamamoto et al. fails to disclose or suggest the same alternating magnetic field strength or the same alternating magnetic field is applied to both the reference sample and the sample and a difference between the two collected sets of measurement data is included as a measure in the determination of the content for the magnetizable and/or non-magnetizable content portion of the sample. The double yoke of Yamamoto et al. cannot show that the same alternating magnetic field strength (H) is imprinted in the reference sample as well as in the sample, the double yoke of Yamamoto cannot disclose that the same alternating magnetic field (B) is impressed on both the reference sample and the sample. The Examiner respectfully disagrees.  the core legs 4 and 5 have the same magnetic reluctance, then, the voltages induced in the output windings 6 and 7 are of the same value and are offset, so that there will appear no voltage across the terminal 10 (see Col. 2 lines 9-16 and 61-67). Therefore, it is respectfully submitted that the same alternating magnetic field strength or the same alternating magnetic field is applied to both the reference object A and the object B. Col. 2 lines 17-60 describes: suppose that the reference object A containing a predetermined amount of magnetizable material, and the object to be tested B containing amount of magnetizable material differs from that used in the reference object A or containing no magnetizable material, both the reference object A and the object B are placed in the airgaps 8 and 9, respectively, or passed therethrough at the same speed. The magnetic reluctance of the airgap 9 changes in comparison with the magnetic reluctance of the airgap 8. If a voltage induced in the output of winding 6 increased by Δe (equivalent to a first measurement data), a voltage induced in the other output winding 7 will decreased by Δe (equivalent to a second measurement data), so that a voltage equal to the amount of 2Δe will appear between the terminals 10. It will be easily understood that if the object under test B contains a smaller or larger amount of magnetic material than the reference object, a voltage will also appear across the terminals 10 a difference between the two collected sets of measurement data is included as a measure in the determination of the content for the magnetizable and/or non-magnetizable content portion of the sample).                
                                                                Examiner Notes
3.	Examiner cites particular paragraphs, columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102 
4.     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.      Claims 1-3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al. (U.S.P. 3,337,795).
	Regarding claim 1 and similarly claim 8, taking claim 1 as an example, Yamamoto et al. discloses, in Figs. 1-3, a method and apparatus for the non-destructive determination of the an object to be tested B), comprising: 
            providing the sample (B) in an air gap (9) of a magnetically conductive yoke (1);             generating an alternating magnetic field (magnetic flux, see Col. 2 lines 3-10) using an alternating magnetic field strength (strength of the magnetic flux) of an excitation coil (3) in the yoke (1);                collecting first measurement data (induced voltage in winding 7, hereinafter first induced voltage) relating to the sample (B) using at least one measuring device (winding 7 with circuitry 11-12) which is inductively coupled to the yoke (1); and               determining the magnetizable and/or non-magnetizable content portion in the sample (B) by comparing the first measurement data (first induced voltage) to second measurement data (induced voltage in winding 6, hereinafter second induced voltage) relating to a reference sample (A) that has a known magnetizable and/or non-magnetizable content portion (see Col. 2 lines 17-48),              wherein during the collection of the first and second measurement data (first and second induced voltages) relating to the sample (B) and the reference sample (A) with the aid of the excitation coil (23), the same alternating magnetic field strength or the same alternating magnetic field is applied to both the reference sample  and the sample (when no sample inserted in the airgaps 8 and 9 or samples A and B containing the same material, the winding 3 is energized, the magnetic flux lines produced passes through both core legs 4 and 5 of the transformer, suppose that both windings 6 and 7 have the same number of tums and that the core legs 4 and 5 have the same magnetic reluctance, then, the voltages induced in the output windings 6 and 7 are of the same value and are offset so that there will appear no voltage across terminal 10; see Col. 2 lines 17-45) and a difference between the two collected sets of measurement data is included as a measure in the determination of the content for the magnetizable and/or non-magnetizable content portion of the sample (Col. 2 lines 17-45 discloses: suppose that the reference object A containing a predetermined amount of magnetizable material, and the object to be tested B containing amount of magnetizable material differs from that used in the reference object A or containing no magnetizable material, both the reference object A and the object B are placed in the airgaps 8 and 9, respectively, or passed therethrough at the same speed. The magnetic reluctance of the airgap 9 changes in comparison with the magnetic reluctance of the airgap 8. If a voltage induced in the output of winding 6 increased by Δe, a voltage induced in the other output winding 7 will decreased by Δe, so that a voltage equal to the amount of 2Δe will appear between the terminals 10. It will be easily understood that if the object under test B contains a smaller or larger amount of magnetic material than the reference object, a voltage will also appear across the terminals 10). 
         Regarding claim 2, Yamamoto et al. discloses, in Figs. 1-2, measuring the alternating magnetic field (i.e., magnetic fields in the form of the induced voltages) using the at least one measuring device with a measuring coil (6, 7), that is inductively coupled to the excitation coil (3) via the yoke (1). 
 	Regarding claim 3, Yamamoto et al. discloses, in Figs. 1-2, when determining the content portion of the magnetizable and/or non-magnetizable portion in the sample (B), the relative permeability (i.e., a quantity measuring the influence of the sample B and the reference sample A on the magnetic flux in the regions they occupied) of the sample (B) and the reference sample (A) are determined.
Claim Rejections - 35 USC § 103
6.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.     Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al.	Regarding claim 4, Yamamoto et al. discloses all the limitations in the claim except for a relative permeability of the sample is modeled as a sum of relative permeabilities of pure iron and air. However, Yamamoto et al. discloses, in column 1, lines 36-40, the sample contains metals and among such metals there are magnetic substances such as iron, nickel, cobalt, chrome, etc. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to recognize that, since the sample is in the air gap, a relative permeability of the sample is modeled as a sum of relative permeabilities of pure iron and air. 
 	Regarding claim 5, Yamamoto et al. discloses all of the limitations in the claim except for applying the same alternating magnetic field strength to the sample and the reference sample 
 	Regarding claim 6, Yamamoto et al. discloses all of the limitations in the claim except for applying the same alternating magnetic field to the sample and the reference sample by regulating said alternating magnetic field. However, since the excitation coil (3) is energize by an alternating current source (E), therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to understand that, by controlling, adjusting the alternating current source (E), the coil current provided to the excitation coil (3) would be adjusted, regulated so that the magnetic flux produced passes through both core legs (4, 5) would be accordingly adjusted, changed.  

Allowable Subject Matter
9.      Claims 7 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.      The following is a statement of reasons for the indication of allowable subject matter:  	The primary reason for allowance is that the art of record does not disclose, nor would it be obvious to modify the art of record so as to include the limitations, in combination with the other limitations, wherein during the collection of the first and second measurement data, an .
Prior Art of Record
10.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Parker (U.S Pat. 5439089) discloses a coin analyzer system includes a coin detecting sensor having a body defined by a magnetic core with spaced apart sides to define there-between an air gap that is large enough to position any size coin which may be deposited. A coil that is magnetically coupled to the core generates a uniform magnetic flux through the air gap from one side to the other so that the positioning of the coin in the air gap is not critical. A return path is provided in the core for returning the magnetic flux to the one side from the other side and thereby completing the magnetic circuit. (see specification for more details).
Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG XUAN LE whose telephone number is (571)272-9349.  The examiner can normally be reached on M-F 9 AM-6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
2/23/2022